Citation Nr: 1122994	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include bilateral carotid artery disease (claimed as artery hardening as secondary to posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's service connection for PTSD and for bilateral carotid disease (claimed as artery hardening secondary to PTSD). 

In an August 2006 letter, submitted by the Veteran's representative and signed by the Veteran, the Veteran indicated that he would not attend his scheduled hearing before a Veterans Law Judge in Washington, DC.  Since then, he has not requested an opportunity to testify at another Board hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).  

In October 2006, the Board remanded the claims to the RO for further development.  In an October 2008 rating decision, the RO granted service connection for PTSD.  

A September 2009 Board decision denied service connection for cardiovascular disease, to include bilateral carotid artery disease (claimed as artery hardening as secondary to PTSD). The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2010 Joint Motion for Remand (JMR), the Court entered an Order in June 2010 vacating the September 2009 Board decision and remanding the case to the Board for compliance with the JMR.  

Thereafter, a July 2010 rating decision granted an increase from a 50 percent disability rating for service-connected PTSD to 70 percent and also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) as well as basic eligibility to Dependents' Educational Assistance, while denying service connection for chronic obstructive pulmonary disease (COPD), chronic kidney disease, bladder cancer, and sleep apnea.  

Since the September 2009 Board decision additional and relevant evidence has been received but the Veteran has not waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2010).  Nevertheless, in light of the favorable outcome there is no prejudice to the Veteran in the Board's proceeding to adjudicate the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  Cardiovascular disease, to include bilateral carotid artery disease, did not originate in service or within one year thereafter, and it is not related to any incident of service.

2.  The weight of the positive and negative evidence is in equipoise as to whether the Veteran's cardiovascular disease, to include bilateral carotid artery disease, is due to or caused by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include bilateral carotid artery disease, was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Cardiovascular disease, to include bilateral carotid artery disease, is proximately due to and the result of service-connected PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record evidence discloses a history of cardiovascular disease, including bilateral carotid artery disease. In 1986, the Veteran suffered an apparent myocardial infarction.  He had an angioplasty with stent placement in the left subclavian artery in 1997, a left carotid endarterectomy in 1997, an angiography with stent placement in the femoral arteries in 2003, and an aortic bifemoral bypass in 2004.  

The record evidence also discloses a current diagnosis of PTSD; the earliest medical evidence of this diagnosis is dated May 2004.  

The record evidence also indicates a long smoking history, with the Veteran having admitted to occasionally smoking in March 2007.   

The record evidence contains articles that have been submitted by the Veteran.  One is dated January 2007, and one is undated.  These articles indicate that PTSD may increase the risk of heart disease and coronary artery disease.   

Specifically, an article is on file from the Associated Press dated in January 2007 entitled "PTSD MAY RAISE HEART ATTACK RISK."  It was reported that a "groundbreaking" study of almost 2,000 Veterans suggested that those with PTSD were at greater risk of heart attacks as they aged.  The study was reported to be the first to document a link between PTSD symptoms and future heart disease, and joined existing evidence that those with PTSD had more autoimmune diseases.  "In PTSD, the body's normal hormonal response to stress becomes trigger-happy, scientists believe [and] the continual release of adrenaline prompted by [PTSD] symptoms may wear down the cardiovascular system" according to an individual from the Harvard School of Public Health.  Over 10 to 15 years after completing initial questionnaires the participants in the study who had more PTSD symptoms were more likely to have heart attacks.  For each level increase in symptoms reported in the 1900 questionnaires and assessments, the risk of heart attack or chest pain rose 18 percent - even after researchers took into account known heart disease risk factors, e.g., smoking, alcohol use, and high blood pressure.  Although the participants had different levels of PTSD symptoms, very few had enough symptoms for a true diagnosis, and the study needed to be repeated to see if the findings held true for "PTSD-diagnosed" Veterans.  One physician, a director of geriatric psychiatry, said that one symptom of PTSD was avoiding activity, which could account for some effect on the heart. 

Also on file is an undated article from the Internet entitled "PTSD can lead to heart disease if cause not addressed."  It was reported that a new study linked PTSD with a higher risk of developing heart disease.  Also, PTSD symptoms were bound to tear a body down over the years.  One theory was that continued surges of adrenaline eventually wore down the cardiovascular system and those with PTSD often became more withdrawn and did not engage in physical activity which could help keep their hearts stronger.  It was noted that those who conducted long-term studies on veterans with PTSD from prior wars took such risk factors as smoking, alcohol use, and high blood pressure into account when isolating the stress disorder as a separate cause for heart disease.  

In a March 2007 letter, the Veteran's private physician, Dr. v. L., indicated that he has known the Veteran since April 1986, at which time the Veteran presented with chest pains and hypertension.  Dr. v. L. related that through the years the Veteran has been followed for multiple vascular problems, including carotid and subclavian stenosis, and stenosis of the lower aorta and iliacs, which required intervention and correction by stenting.  The Veteran was known to have mild aortic valve disease and mild coronary atherosclerosis.  One of the Veteran's problems has been chronic depression and PTSD, which has complicated all of his new medical problems. 

In an October 2007 letter, the Veteran's private physician, Dr. E. P. C., (who in January 2004 reported that the Veteran had a long history of peripheral vascular disease and probable metabolic syndrome) stated that he had treated the Veteran for many years for multiple manifestations of vascular sclerotic cardiovascular disease.  In response to the question of whether PTSD could be a contributing cause of the Veteran's cardiovascular disease it had "been known for some time and is well-documented in literature that stress is a contributing factor to coronary artery disease and generalized arthrosclerosis and it is also documented that people who suffer from [PTSD] have an increased incidence of atherosclerotic disease.  Based on these facts, I think that it is reasonable to say that his [PTSD] is a contributing factor to the early severe vascular disease, which he has."  

In a second letter from Dr. v. L., dated October 2007, he stated he had seen the Veteran since 1997 for cardiovascular disease.  The Veteran had had cardiovascular surgery in 1997 and further procedures since 2000 and as recently as 2005.  During these years the Veteran had not only severe cardiovascular disease but also what was finally diagnosed as PTSD.  It was stated that: 

There had been many studies recently which have indicated increased risk of cardiovascular disease with [PTSD] and much attention has been directed towards this in our veterans.  

It is my medical opinion that it [sic] as likely as not that his heart condition and cardiovascular disease with its concomitant surgical intervention have been caused by his chronic [PTSD]. 

The Veteran underwent a VA examination in May 2008 by a clinical psychologist to determine whether he had PTSD and whether he had cardiovascular disease related thereto.  His claim file was reviewed.  His past medical history was recorded, including having had a heart attack in 1986, and subsequent cardiovascular surgery.  It was noted that an October 2007 letter from Dr. v. L. was on file in support of a relationship between the Veteran's PTSD and his cardiovascular disease, as was another letter of October 2007 from Dr. E. P. C.  The diagnosis was chronic PTSD.  The examiner reported that there were "multiple diagnoses relating to mood disorder due to general medical condition.  I was unable to find the obverse in the DSM-IV, in essence, physical conditions due to mood/emotion.  However as noted, the literature is well established with respect to complications in the cardiopulmonary area resulting from emotional trauma."  

On VA examination in June 2008 it was noted that the Veteran had PTSD and the question posed was whether his current carotid artery disease was related to PTSD.  The examiner reported having reviewed some of the medical literature and reviewed the letters from physicians, and had spoken with the Veteran and his wife.  The examiner stated that he was unable to identify any literature at all that looks at the incidence of carotid artery disease with PTSD.  There was literature that indicated an elevated risk of coronary event and of coronary artery disease with PTSD but the examiner was unable to find any indication that carotid artery disease had been studied.  Therefore, it would be purely speculative for the examiner to comment on whether or not there was a relationship.  This was explained to the Veteran and his wife, and they were disappointed because they had expected the evaluation to be more global and cover such disease processes as atherosclerotic cardiovascular disease or atherosclerotic vascular disease, or generalized peripheral vascular disease, or central vascular disease; but they had not been expecting the evaluation to be limited specifically to carotid artery disease.  The examiner repeated that he was not aware of any literature that indicated a correlation between carotid artery disease and PTSD, notwithstanding the opinions of Dr. v. L. and Dr. E. P. C., as well as Dr. Ingram. 

In an October 2008 addendum to the June 2008 VA examination report, and in response to a query as to whether coronary artery disease related to PTSD, it was noted that the VA examiner was unable to find any published literature linking PTSD with coronary artery disease; and, therefore, it was the VA examiner's opinion that it was less likely than not that the coronary artery disease was secondary to the Veteran's PTSD.  In addition, the Veteran was discharged from service in 1967 and the first clinical indication of any vascular disease that could be identified was in 1986, which was 19 years after service separation and the first indication of carotid artery disease was 1997, which was some 30 years after service separation.  Thus, "it is less likely than yes [sic] that his coronary artery disease had its onset in service."  

In another letter from Dr. v. L., dated June 2009 (and not on file at the time of the September 2009 Board decision), it was reported that he had evaluated the Veteran since 1986 for chest pain, and had treated the Veteran regularly since 1999 for progressive cardiovascular disease.  The physician had observed the Veteran through the years to have severe chronic PTSD.  The physician felt that:

it is likely as not that this [i.e., PTSD] contributed to his severe cardiovascular disease.  More recently, there have been studies which associate [PTSD] with the metabolic syndrome which is closely involved with vascular disease as well as an association of dioxin and other PCB exposures to metabolic syndrome and vascular disease.  

It is my medical opinion that it is as likely as not that his generalized vascular disease and heart condition are related to his chronic [PTSD] and exposure to dioxin and PCBs.  

In June 2009 the case was referred to an independent medical expert (IME) for an independent medical opinion (IMO).  The questions posed were:

(1)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's [PTSD] is the cause of any currently diagnosed cardiovascular disease, to include bilateral carotid artery disease?

(2)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's [PTSD] caused a worsening of ay currently diagnosed cardiovascular disease, to include bilateral carotid artery disease, beyond the natural progress of the heart disease?  

In a July 2009 opinion the IME noted the Veteran's contention that his atherosclerotic vasculopathy is a result of, or worsened by, his PTSD.  After a review of the claims file, the IME noted the Veteran's numerous medical problems, including hypertension, coronary artery disease status post myocardial infarction in 1986, percutaneous coronary intervention and stent to the left subclavian in 1997, left carotid endarterectomy in 1997, femoral artery stent in 2003, aorto-bifemoral bypass in 2004, mild aortic valve disease, dyslipidemia, and PTSD diagnosed in 2004.  He also noted the Veteran's long history of tobacco and alcohol abuse.  Acknowledging that there is a longstanding association between PTSD and atherosclerotic vascular disease, the IME stated that he was unaware of any study demonstrating a mechanistic link, noting that an epidemiological association between A and B is certainly inadequate to suggest that A causes B or B causes A.  He noted that a recently released 2009 review of the published literature confirmed that a clear, causal link has never been demonstrated and that an epidemiological association is itself not always seen.  He pointed out that, in contrast, there are many comorbidities that associate with PTSD, including smoking, polysubstance abuse, medical noncompliance, and other high-risk behavior patterns, that are causally linked with atherosclerotic vascular disease.  He observed that the Veteran is afflicted with several disorders linked to atherosclerosis, such as hypertension and dyslipidemia, and engaged in behaviors that are mechanistically linked to atherosclerosis, such as smoking.  He noted that most authorities would argue that these disorders likely had a substantial contribution to disease pathogenesis in this case.  According to the IME, whereas PTSD clearly impacted this Veteran's life in a substantial way, it is not likely that it contributed mechanistically to his vasculopathy.  He then opined that it is not at least as likely as not that the Veteran's PTSD is the cause of any currently diagnosed cardiovascular disease, and that the PTSD per se is not at least as likely as not to have caused a worsening of any currently diagnosed cardiovascular disease.  

Evidence added to the file since the September 2009 Board decision includes a report of a November 2009 VA psychiatric examination that was conducted for the purpose of evaluating the severity of the Veteran's service-connected PTSD.  That reported reflects that the examiner stated that based on the evaluation the Veteran was experiencing chronic, severe PTSD symptoms since 2004.  Various symptoms and behaviors attributed to PTSD were listed and it was pointed out that "even his cardiovascular health appears to be a direct result of his Vietnam War service."  

More recently, the Veteran's attorney has submitted an October 2010 report from Dr. K. B. D. which reflects that voluminous records were reviewed.  Dr. K. B. D. reported that the basis for the IME's negative opinion, which was that a recently released review of published literature confirmed that a clear, causal link had never been demonstrated and that an epidemiologic association was not always seen, was an article entitled "The Link Between [PTSD] and Physical Comorbidities: A Systematic Review.  It was stated that the October 2008 addendum contained the same erroneous conclusion with regard to that examiner's being unable to find any published literature linking PTSD with coronary artery disease resulting in the opinion that it was less likely than not that coronary artery disease was secondary to PTSD.  Both of these opinions were seriously flawed. 

Dr. K. B. D. stated that based on the records provided, it was his opinion that the Veteran's generalized atherosclerosis, including carotid artery disease, is more likely than not related to his PTSD, and that PTSD materially and causally contributed to his carotid artery disease, peripheral artery disease, and coronary artery disease.  It was noted that the Veteran's treating physicians and the May 2008 VA clinical psychologist had concluded that the Veteran's cardiovascular disorders were related to his PTSD.  

Dr. K. B. D. stated that the independent association of PTSD with increased heart mortality "has been clearly established [sic]" as described in an article entitled "A prospective study of [PTSD] and early age heart disease mortality among Vietnam veterans: implications for surveillance and prevention" which was published in 2008.  Anger and PTSD symptoms were major risk factors for the development of coronary artery disease and atherosclerosis.  Anxiety or depression, or both, represented an increased risk for coronary disease and there was a linear, continuous relationship between stress, anxiety and the risk of subsequent cardiovascular events.  The Veteran's clinical course conformed with established definitive and conclusive scientific literature, which was summarized in a textbook on cardiovascular disease.  Psychiatric disorders, e.g., PTSD, were linked with coronary artery disease.  There were effects on adrenal activation, increase in fatty acids, increased blood pressure, and an effect on oxygen consumption, which could promote excess blood clotting that could precipitate heart attacks.  Increased blood pressure in association with PTSD had been implicated as a major factor in atherosclerotic plaque formation, leading to acute coronary syndrome and congestive heart failure, as in this case.  Multiple studies had shown the adverse influence of stress on atherosclerotic heart disease, and these had been addressed in textbooks.  It was a fact that the Veteran's cardiovascular disease began years before it manifested as a myocardial infarction and heart failure.  The scientific literature showed, conclusively, that atherosclerosis began at a young age and might not be manifested for many years.  Obviously, there could be a long latency between the onset of the disorder and its clinical manifestations.  

Dr. K. B. D. cited multiple sources for recommended further study of this matter by VA physicians.  It was stated that PTSD and co-existing risk factors were "multiplicative rather than additive."  Dr. K. B. D. also specifically addressed the conclusion of the July 2009 IME and stated that a particular study "clearly represents a major refutation [of the IME's] foundation for his opinion."  In sum, after a review of medical literature and the Veteran's medical history, Dr. K. B. D. stated that:

[i]t is my opinion that [the Veteran's] PTSD symptoms more likely than not contributed to his development of atherosclerosis, including carotid artery disease. Symptoms such as anxiety and anger are significant risk factors for the development of coronary artery disease.  The physiologic effects to a psychiatric disease including blood clotting and high blood pressure, which can result in plaque formation and congestive heart failure such as in [the Veteran's] case.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If a cardiovascular disease is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.31(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).

Analysis

The Board must weigh the conflicting medical opinions in this case and may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report should contain a clear conclusion, be based on supporting data, and set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Medical opinions have been expressed by the Veteran's treating physicians.  However, a "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

A private medical opinion may not be discounted solely because that physician did not review the claims file; nor may a VA medical opinion be given greater weight solely because the claim file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).  Also, an opinion containing only data and conclusions is of little weight.  Rather, it is the adequacy of the facts upon which an opinion is based, together with the rationale explaining the significance or lack of significance of the information used in reaching the opinion which lends greater probative value.  Nieves-Rodriguez, at 304.  

Some factors for consideration in weighing the probative value of diagnoses or opinions are the extent and accuracy of data and history relied upon, past treatment of the Veteran, the use of examination findings, the use of clinical, laboratory or radiological studies, a review of claim file (not required of private physicians) or other clinical records, and a review of medical literature.  Generally see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  

Addressing first the May 2008 statement of a VA examiner, as instructed in the JMR, it was stated that the "literature is well established with respect to complications in the cardiopulmonary area resulting from emotional trauma."  However, what was not stated was which aspect of the literature, favorable or unfavorable, was in fact well established.  Thus, this statement is equivocal as compared to the comment by that examiner that DSM-IV supported the theory that physical disorders affected or caused mood disorders but nothing in the DSM-IV indicated the reverse, i.e., physical conditions could be due to mood or emotions, and presumably psychiatric disorders.  However, this too is of little probative value inasmuch as the DSM-IV is directed to the study, analysis, and evaluation of psychiatric disorders and does not place an emphasis upon or specifically address physical disorders and diseases, e.g., cardiovascular diseases.  

With respect to the medical treatises on file which were submitted by the Veteran, these were not mentioned in the negative VA opinions in October 2008 and the 2009 IME opinions on file and, to the extent that these opinions indicated that there was no favorable medical literature supporting the Veteran's claim, those opinions are of lessened probative value and weight.  Also, the June 2008 VA examination and opinion were limited only to a link between PTSD and carotid artery disease and not the Veteran's generalized atherosclotic cardiovascular disease.  The subsequent addendum in October 2008 addressed whether cardiovascular disease was of service origin and in finding that there was no a link between PTSD and coronary artery disease, the opinion was based solely upon an absence of published literature on the matter.  However, as noted, because there was favorable published medical literature on this matter, which was not addressed in the October 2008 addendum, that October 2008 opinion is of limited value.

The Veteran's treating physician, Dr. v. L.'s opinion in October 2007 essentially indicated that there was a causative connection between the Veteran's PTSD and his cardiovascular disease.  

Opinions by that physician in March 2007 and by Dr. E.P. C. in October 2007 indicate that the PTSD either "complicated" other medication problems, thus including the claimed cardiovascular diseases, or that PTSD was a contributing factor to the development of vascular disease.  Also, Dr. v. L. stated in the June 2009 report that as likely as not the PTSD and the claimed heart condition were related, in the earlier paragraph of that statement it was indicated that this relationship was once in which PTD "contributed" to severe cardiovascular disease, thus supporting a theory of aggravation.  In other words, these latter statements indicate that PTSD aggravated the claimed cardiovascular diseases.  However, none of these opinions provide a distinct rationale.  Rather, they consist of little more than opinions without any foundation or basis explaining how the opinions were reached.  

Even greater attention must be drawn to the 2009 IME opinion which was, essentially, that there was no proof of a "mechanistic" relationship between PTSD and heart disease.  In stating that there was no supportive literature, on appeal to the Court it was alleged that this statement was incorrect.  However, a true and accurate reading of the statements of the IME is that there is no supportive medical literature establishing the "mechanistic" relationship upon which the IME relied.  As suggested in the IME opinion, there was literature based on epidemiological studies.  However, the IME place little value in these studies.  In this regard, the articles submitted by the Veteran appear to be exactly the type of study in which the EIM found little value, i.e., epidemiological studies, inasmuch as none of the articles submitted even remotely suggest that there is a mechanistic relationship between psychiatric disabilities and the development or aggravation of any form of cardiovascular disease.  

Also, the IME placed significant weight on the Veteran's having comorbidities of smoking and alcohol consumption.  In this regard, the recent statement from Dr. K. B. D. indicates that while there are multiple factors involved in the development of cardiovascular disease, these factors are "multiplicative rather than additive."  In other words, each factor, in the presence of any of the other factors, takes on even greater significance.  

In addition to comorbidites, Dr. K. B. D. also provided a detailed explanation of the effects of psychiatric disabilities with respect to the development of cardiovascular disease.  This included the additive stress from extend surges of adrenaline, an increase in fatty acids, increased blood pressure, an adverse effect on oxygen consumption, and the promotion of blood clotting which could precipitate, as in this case, a heart attack. 

The Board finds the rationale and explanation provided by Dr. K. B. D. to be persuasive.  Specifically, Dr. K. B. D. did not limit his discussion to a simply mechanistic approach but encompassed many different factors, e.g., comorbidities and the physiological affects of psychiatric disabilities such as PTSD.  His opinion was that there is a causative relationship between the Veteran's service-connected PTSD and his cardiovascular disease, including (unlike the June 2008 VA examiner) carotid artery disease.  

Accordingly, the Board finds that the evidence is in equipoise in this case as to the issue of whether the Veteran's service-connected PTSD is the proximate cause of his current cardiovascular disease, including carotid artery disease.  Thus, with the favorable resolution of doubt, service connection for cardiovascular disease, to include bilateral carotid artery disease, is warranted.  

Lastly, the Board notes that additional evidence has been added to the record since the September 2009 Board decision which has not yet been considered by the RO.  Likewise, the Board notes that the June 2010 JMR and Court Order found no violation of the required duties to inform the Veteran of what was needed to substantiate his claim or in assisting the Veteran in developing evidence, as required by the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002),with the implementing regulations being codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).  However, in light of the favorable outcome, there is no prejudice to the Veteran in either regard.  Bernard v. Brown, 4 Vet. App. 384 (1993) 


ORDER

Service connection for cardiovascular disease, to include bilateral carotid artery disease (claimed as artery hardening as secondary to PTSD) is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


